Citation Nr: 0121345	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating evaluation 
for service-connected neuritis of the left thoracic region. 


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein a noncompensable rating evaluation 
for the veteran's service-connected neuritis of the left 
thoracic region was confirmed continued.  

The veteran's appeal was previously before the Board in April 
2000.  In that decision, the Board denied an increased 
disability evaluation for the service-connected neuritis of 
the left thoracic region.  The Board also remanded to the RO 
the issue of entitlement to service connection for 
degenerative arthritis of the back, which had been denied by 
the RO as not being well grounded.  As explained in the 
Board's May 2000 remand, there was a final Board decision in 
October 1981 as to the issue of entitlement to service 
connection for degenerative arthritis.  The issue as remanded 
so that the RO could address the laws and regulations 
governing the reopening of previously finally denied claims.  

The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) with 
respect to the denial of an increased  disability rating for 
his service-connected neuritis of the left thoracic region.  
While the case was pending at the Court, VA Office of the 
General Counsel filed an Appellee's Motion for Partial Remand 
and to Stay Further Proceedings (Motion) in January 2001.  In 
its Motion, VA argued that a remand of the veteran's claim 
for an increased evaluation for service-connected neuritis of 
the left thoracic region was required due to the recent 
enactment of the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  The 
veteran's attorney filed a response that same month and did 
not dispute that the VCAA applied to his claim.  However, he 
urged the Court to address other allegations of error which 
he asserted affected Board's April 2000 decision.  See 
Response To Appellee's Motion For Partial Remand And To Stay 
Proceedings, dated January 22, 2001.

An Order of the Court dated in February 2001 vacated the 
Board's April 2000 decision with respect to the denial of an 
increased (compensable) rating for service-connected neuritis 
of the left thoracic region and remanded the case to the 
Board for compliance with directives that were specified by 
the Court. 

The veteran has also raised the issue of entitlement to 
service connection for degenerative arthritis on the basis 
that it is secondary the veteran's service connected neuritis 
of the left thoracic region.  That claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  
 


REMAND

The issue listed on the title page is currently before the 
Board as a result of the Court's Order in this case.

The Motion, as adopted by the Court's Order, found that the 
VCAA applied to the Board's decision of April 2000.  
Specifically, in its Motion, the Secretary of VA requested 
that the veteran's claim for an increased evaluation for 
service-connected neuritis of the left thoracic region be 
remanded due to the recent enactment of the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 
(Nov. 9, 2000).  The Secretary emphasized that the duty to 
assist itself was amplified and more specifically defined by 
the VCAA.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5103, 5103A).  The Secretary argued that this 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas, supra.  In this 
case, the VCAA fundamentally alters the VA's duties to notify 
and assist the veteran, and this alteration appears to favor 
the veteran.  Therefore, readjudication of the veteran's 
claim is in order.  

The veteran was afforded VA spine and neurological 
examinations with respect to the disability on appeal in 
March 1998.  These examination reports reflect that there was 
no evidence of radiculopathy or thoracic neuritis and an 
asymptomatic left thoracic region.  However, in October 1998, 
the veteran testified at a hearing at the RO in Phoenix, 
Arizona that he had many limitations as a result of his 
service-connected neuritis of the left thoracic region.  For 
example, he related that he could not raise himself from a 
chair, turn his body when he drove a car or get out of a bath 
tub.  Accordingly, to ensure compliance with the Court's 
Order, further development of the record is necessary in 
light of the veteran's testimony of an increase in severity 
of symptoms since he was examined by VA in March 1998.  The 
new examination ordered by this remand must take into account 
the records of prior treatment so that the evaluation of the 
service-connected disability is a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to 
assist includes an examination that adequately evaluates the 
functional impairment due to pain caused by the service-
connected condition.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  In addition, 
the RO should determine whether the veteran has had any 
additional VA or private medical treatment for his service-
connected neuritis of the left thoracic region since he was 
last examined by VA in March 1998.

Accordingly, this case is REMANDED to the RO for the 
following development action:  

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran 
through his attorney and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service connected 
neuritis of the left thoracic region 
since he was last examined by VA in March 
1998, as shown by the available medical 
records in the file.  All VA medical 
records identified by the veteran should 
be obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
veteran, the RO should request his 
authorization to release any indicated 
private medical records. Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the veteran.  In the event that any such 
records cannot be obtained, the RO should 
comply with the applicable notice 
provisions of Section 5103A of the VCAA 
of 2000. 

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
assess the severity of his service-
connected neuritis of the left thoracic 
region.  The claims file must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and 
the examiner should so indicate in the 
report that the claims file was reviewed.  
All tests and studies deemed necessary 
should be accomplished, and all findings 
should be reported.  The examiner should 
address whether any pain relating to the 
veteran's neuritis of the left thoracic 
region (including painful motion or pain 
with use), flare-ups of pain, weakened 
movement, excess fatigability or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present should be expressed 
as degrees of limitation of motion.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder. 

4.  When the development requested has 
been completed to the extent practicable, 
the RO should readjudicate the claim for 
an increased rating for neuritis of the 
left thoracic region.  If the claim 
remains denied, the veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Board notes that the RO's compliance with this remand is 
not discretionary, and that if the RO fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




